AQ 442 (Rev. 12/85) Warr:mt for Arr4(~.?

                                           ·UNITElJSTA:fES Dr.sTllict COURT
                                FQRTlf'.E EA~'(E,R~ DI~l'.J.UCT OF NOl\i]Jll ~A~()LJNA
                                               WESTERNnIVISION


l!NITED ST ATES ov· AMERICA                                                               SEALED
                                                                                      WARRANTFORA:RREST

                                                                              ~Rli\iJINAL CASE: 5:19-CR-00423;.;HFL
KEVYN .JAKOB WARD


Tc,f: The United States Marshal and any Authorized United;~'.>tatcs (Jfficer. YOU AR:E HEREBYGdMrviA:NDEO: to a;·rest

KEVYN ;JAKOB WARD and he/she shall be brought:before the nearest Magistrate/Jud!{e io,answer an

_L SEALED Indictment _ _ Supcrscdingl·ndictmcnt _ _....;Criminal·lnformatfon_Compiaint

_ _ Order.of CQm1: _       Violation No(icc_Probntion Violation Petition charging hiii1/her wi\h:


Count 7- 18 U.S.C. § 371.: Consj>iracy to Commit Miin'iagc Fraud



                                                                    Clerk of Court
                                                                    Title of rssui:ng offi.cer

                                                                    APRIL 21,, . 2020 .,. RALEIGH. NORTH GAROLINJ\
                                                                    D,at·E:! ah'd tdta:ttcin

  R.e'commended Bond: DETENTION
                                                              RETURN


   This warrant was re.cei ved and exe·tuted with the arrest of the above named defendant at


   DATE RECEIVED                            .• NAM'E AND TITLE     OF   ARRE-STING       NAME AND TITLE OF ARREST:tNC}
                zoi;.o
 i;.;.._---~µ;.l~l-=.=..;:;~-------------l
                                               OFFICER                            ·
                 'REST
                . to1.:D




                                                                                                             FILED
                                                                                                            JUN 1 9 2020
                                                                                                       PETER A. MOORE:., Jh., CLERK

                                                                                                      J"~·o"Jr'CLK
                   Case 5:19-cr-00423-FL Document 186 Filed 06/19/20 Page 1 of 1
